Exhibit 5.2 Stoneridge West 41000 Woodward Avenue Bloomfield Hills, Michigan 48304 T: F: butzel.com April 16, 2015 ExamWorks Group, Inc. 3280 Peachtree Road NE Suite 2625 Atlanta, GA 30305 Re: ExamWorks Group, Inc. Registration Statement on Form S-3 (Registration No. 333–203274) Ladies and Gentlemen: We have acted as Michigan counsel for IME Software Solutions, LLC, a Michigan limited liability company, MES Group, Inc., a Michigan corporation, Medical Evaluation Specialists, Inc., a Michigan corporation, and MLS Group of Companies, Inc., a Michigan corporation (collectively, the “ Michigan Guarantors ”) in connection with certain matters arising out of the registration by ExamWorks Group, Inc., a Delaware corporation (the “ Company ”) of the issuance of up to $500,000,000.00 in the aggregate principal amount of the Company’s 5.625% senior notes due 2023 (the “ Senior Notes ”), covered by the above-referenced Registration Statement, and any amendments thereto (the “ Registration Statement ”), filed by the Company with the Securities and Exchange Commission (the “ Commission ”) under the Securities Act of 1933, as amended (the “ Securities Act ”). This opinion is being delivered in accordance with the requirements of Item 601(b)(5) of Regulation S-K under the Securities Act. The Senior Notes are guaranteed by the guarantors named in the Indenture, dated as of April 16, 2015 (the “ Base I ndenture ”), among the Company, the guarantors named therein including, without limitation, the Michigan Guarantors (collectively, the “ Guarantors ”) and U.S. Bank National Association, as trustee (the “ Trustee ”), relating to the Senior Notes, as supplemented by the supplemental indenture dated as of the date hereof (together with the Base Indenture, the “ Indenture ”). The Senior Notes and the Guarantees (as defined below) are governed by the Indenture. As such counsel and for purposes of our opinion set forth below, we have examined originals or copies, certified or otherwise identified to our satisfaction, of such documents, corporate records, certificates of public officials and other instruments of the Michigan Guarantors as we have deemed necessary or appropriate as a basis for the opinions set forth herein, including, without limitation: (i) the Registration Statement; (ii) the Indenture; (iii) the Senior Notes; (iv) the guarantees with respect to the Senior Notes issued by each of the Guarantors (individually, the “ Guaranty ” and, collectively, the “ Guarantees ”); (v) the certificate or articles of formation or incorporation, as applicable, of each of the Michigan Guarantors, certified as of April 1, 2015, by the Department of Licensing and Regulatory Affairs of the State of Michigan (“
